                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                           CRIMINAL ACTION
 VERSUS                                                             NO. 18-0051
 GERARD HARRISON                                                    SECTION M (1)


                                         ORDER

       The Court, having considered the motion to determine mental competency (R. Doc. 11),

the record, the applicable law, the Report and Recommendation of the Chief United States

Magistrate Judge (R. Doc. 248), and the failure of any party to file an objection to the Chief

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

       IT IS ORDERED that Gerard Harrison is deemed competent to proceed in this matter.

              New Orleans, Louisiana, this 20th day of December, 2018.



                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
